Citation Nr: 0605710	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for cystic acne vulgaris, prior to August 30, 
2002.

2.  Entitlement to an initial disability rating in excess of 
50 percent for cystic acne vulgaris, since August 30, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had actice service from March 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO 
in March 2005.  The case was remanded by the Board in June 
2005 for additional development and readjudication.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's cystic acne 
vulgaris did not more nearly approximate a disability 
characterized by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, nor was it 
exceptionally repugnant.

2.  As of August 30, 2002, the cystic acne vulgaris is 
manifested by lesions that cover more than 40 percent of his 
face.  There is no palpable tissue loss, gross distortion or 
asymmetry of features or 6 or more characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an original rating in excess of 20 
percent for cystic acne vulgaris prior to August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.322, 4.118, Diagnostic Code 7806 
(2002).

2.  The criteria for an original rating in excess of 50 
percent for cystic acne vulgaris since August 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.322, 4.118, Diagnostic Code 7806 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in June 2002, prior to the initial AOJ 
decision.  

The veteran was provided with copies of the September 2003 
and January 2006 rating decisions, the January 2004 statement 
of the case and the supplemental statement of the case issued 
in January 2006.  By way of these documents, he was informed 
of the evidence needed to support his claim for an increased 
rating.  Thus, these documents provided notice of the laws 
and regulations, the cumulative evidence already of record, 
and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letter dated in August 2005, the RO advised the veteran of 
the criteria for establishing his increased rating claim, the 
types of evidence necessary to prove his claim, the 
information necessary for VA to assist him in developing his 
claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letter suggested that he submit any evidence in his 
possession.  The letter also informed him that, at his 
option, the RO would obtain any non-Federal private treatment 
records he identified as related to his claim, provided he 
completed, signed, and returned the enclosed VA Forms 21-4142 
to authorize VA to obtain them on his behalf.  It is clear, 
from submissions by and on behalf of the veteran, that he is 
fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
outpatient treatment records, and May 2003 and September 2005 
VA examination reports have been obtained and associated with 
the claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claims 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected cystic acne vulgaris has been 
evaluated under Diagnostic Code (DC) 7806 
(dermatitis/eczema).  The Board initially notes that, 
effective August 30, 2002, a new regulation was promulgated 
concerning rating for skin disorders.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The provisions in effect prior 
to August 30, 2002, will be applied prior to that date on the 
basis of the evidence of record prior to that date.  The 
provisions of DC 7806 in effect from August 30, 2002, will be 
applied from that date based upon the evidence of record 
after that date.  

Under Diagnostic Code 7806, as in effect prior to August 30, 
2002, a 30 percent rating was warranted for a skin disorder 
with constant exudation or constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted for 
a skin disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118 (2002).  

From August 30, 2002, Diagnostic Code 7806 provides that a 30 
percent evaluation will be assigned where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed area is 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2005).

The veteran's cystic acne vulgaris is currently rated 30 
percent disabling under the old criteria from the effective 
date of service connection to August 29, 2002, just prior to 
the effective date of the new rating criteria.  Beginning 
August 30, 2002, the veteran's cystic acne vulgaris is rated 
60 percent disabling, the maximum under the amended schedular 
criteria.  The Board notes that the RO determined that the 
veteran had a pre-existing 10 percent level of disability for 
his skin disorder.  As a result, a 10 percent level of 
disability must be deducted from each rating to ensure that 
the current rating reflects the degree of disability over and 
above the degree existing at the time of entrance into active 
service.  See 38 C.F.R.§ 3.322.

III.  Factual Background

Service medical records show that at the enlistment 
examination in March 1956 the examiner described a 
vaccination scar of the left arm, with multiple 1/2-inch cystic 
scars ("CS") on the bilateral buttocks and a 1/2-inch cystic 
scar on the left patella; as well as moderately severe acne 
on the face and anterior chest.  During service he received 
numerous dermatological consultations, including two hospital 
admissions.  He appeared before a Board of Medical Survey 
(Medical Board) which found that the veteran presented a 
severe case of conglobate type of acne vulgaris which was 
chronic and resistant to treatment.  The Medical Board 
concurred in the diagnosis of acne vulgaris, of the face, 
neck, shoulders, and buttocks, found that the condition had 
existed before enlistment, and recommended discharge.

In May 2001, the veteran was seen at a VA intake clinic for 
an initial visit and to establish primary care for multiple 
disorders.  He related a past medical history that included 
recurrent skin cysts and boils since 1959, for which he had 
received a medical discharge.  The examination of the skin on 
his back, chest, buttocks, face, and posterior thigh 
manifested scars consistent with cystic acne.  The pertinent 
assessment was that the cystic acne was mostly scars now, 
although he would still get areas on his buttocks and legs.  
In October 2001, it was noted that the veteran continued to 
have occasional skin bumps and was to be referred to a 
dermatology clinic for cystic acne.

At a VA examination in May 2003, the veteran reported having 
oozing, itching, crusting, and some ulcer formation on his 
skin due to his acne vulgaris.  There had been no treatment 
in the previous 12 months.  In the past he had been on oral 
and topical medications and had some of the acne cysts 
excised and drained.  As a functional impairment, when the 
condition flared-up on his buttocks area, he was unable to 
drive and missed two to three days of work.

Clinical findings were of some ulceration, crusting, and some 
oozing on his face, back, chest, and buttocks area.  Five 
percent of his exposed body area was covered, and 
approximately 20 percent of non-exposed area was covered.  
This included tissue loss of greater than six square inches.  
There was induration of greater than six square inches, hypo-
and hyperpigmented areas greater than six square inches, and 
abnormal texture greater than six square inches.  There was 
no limitation of motion.  The skin condition and skin lesions 
were not associated with any systemic disease.  Color 
photographs were included.  The diagnosis was cystic acne 
vulgaris.

In September 2003, the RO determined that the condition was 
10 percent disabling prior to service, based on evidence that 
he had moderately severe acne on the face and chest at the 
time of the March 1956 enlistment examination.  The RO 
determined that currently the evidence showed a 30 percent 
level of disability under the rating criteria in effect prior 
to August 30, 2002.  The RO noted that, by law, the pre-
service percentage is always deducted before assigning any 
service-connected evaluation of less than 100 percent.  
Therefore, consideration relative to the veteran's 10 percent 
evaluation assigned at enlistment resulted in an entitlement 
to a 20 percent disability evaluation.  A higher evaluation 
was not warranted under the rating criteria in effect prior 
to August 30, 2002, or the revised criteria.  

At his Travel Board hearing in March 2005, the veteran 
testified as to his symptoms due to his skin condition.  He 
described the May 2003 examination, and contended that it was 
inadequate due to the short amount of examination time, and 
said that the examiner had conducted the examination from a 
distance of eight or nine feet.

After the hearing he submitted a March 2005 VA outpatient 
treatment record, and waived consideration of the additional 
evidence by the RO in Atlanta.  At that March 2005 outpatient 
visit, the veteran had related the history of his skin 
condition.  Clinical findings were of 2-3 mm subcutaneous 
("SQ") cysts over the face, upper back, upper chest, and 
buttock, with dilated pores, ice pick scarring, and 
dyspigmentation.  The assessment was cystic acne vulgaris 
with resultant acne scarring of the face, upper back, upper 
chest, and buttocks.

On VA examination in September 2005, the examiner reviewed 
the claims file in its entirety, and provided a detailed 
history of service and post-service symptoms, and reviewed 
previous clinical findings.  It was noted that the veteran 
had been under VA care since March 2005.  His treatment 
course had included continuous use of oral doxycycline, 
topical retinoids, and topical benzoyl peroxide.  He had 
never received treatment with oral retinoids or steroids.  
The treatment had been somewhat successful except for the 
occasional flare, particular in the inguinal/groin area which 
can get somewhat tender.  On examination, the active body 
surface area was 15 percent.  There were pea-sized deep 
seated nodulo-cystic acneiform papules and open/closed 
comedones on the cheeks, upper back neck, forehead, posterior 
ears, upper chest, and buttocks.  There was a mixture of ice-
pick and rolling "boxcar" type (largest measuring 8 
millimeters) scarring over the entire back, bilateral hips, 
and buttocks.  The acneiform scars were not necessarily 
disfiguring or bound-down, with the skin anatomy preserved 
without loss of mobility/function.  There was no evidence of 
ulceration, exfoliation, crusting lesions, or systemic 
involvement.  The percentage of the face and neck affected 
was 75 percent.  There were no pustules noted.  There were 
scant inflammatory acneiform papules noted on the upper trunk 
and face.  The scalp was clear.  There were scant 
inflammatory, less than 1-centimeter sized, acneiform papules 
noted in the upper inguinal fold regions.  None of the 
regions was tender on palpation.  The veteran's current 
condition was considered well controlled.  

In January 2006, the veteran's disability rating was 
increased to 50 percent under the new regulations.  In 
arriving at the 50 percent disability evaluation, the RO 
determined that the disability was 60 percent disabling, and 
deducted 10 percent for the level of disability existing 
prior to service.

IV.  Analysis

After reviewing the evidence prior to August 30, 2002, the 
Board finds that the current disability picture resulting 
from the veteran's cystic acne vulgaris did not meet or 
approximate the requirements for a 50 percent rating under 
the old criteria.  Although he reported experiencing 
recurrent symptoms associated with outbreaks, there is no 
documented pattern of repeated medical visits for treatment 
of active recurrences.  That is, the evidence does not show 
that the veteran's symptoms, overall, were more accurately 
described to include ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that his 
skin symptoms were exceptionally repugnant.  In 2001, 
outpatient evaluation showed scarring consistent with cystic 
acne on the face, back, chest, lower legs, buttocks, and 
posterior thigh.  More specific information at the extent of 
these findings was not provided.  In short, none of the 
symptomatology which would allow for the assignment of a 
higher disability had been reported.  

Accordingly, the veteran's appropriate disability rating 
prior to August 30, 2002, is 30 percent, prior to adjustment.  
That is, a 30 percent rating represents his minimum total 
disability evaluation at the present time, without deduction 
of the 10 percent degree of the disability existing at the 
time of entrance into service.  38 C.F.R. § 4.22 (2005).  

Further, from August 30, 2002, the maximum 60 percent 
evaluation under Diagnostic Code 7806 (without consideration 
of the veteran's 10 percent evaluation assigned at 
enlistment) was assigned, as more than 40 percent of the 
veteran's face was affected.  This rating is also more 
advantageous than any available under the old criteria, as 
the maximum was previously a 50 percent disability rating.

The Board has also considered Diagnostic Code 7800, 
concerning disfigurement of the head, face, or neck.  The 
schedular revisions now allow for an 80 percent evaluation in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118 (2005).

Note (1) to DC 7800 provides that the 8 characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

In this case, the Board observes that the veteran's May 2003 
VA examination revealed oozing, itching, crusting, and some 
ulceration secondary to cystic acne vulgaris.  Such lesions 
are clearly and specifically contemplated in the current 
rating.  However, the facial scarring was manifested by only 
four characteristics of disfigurement, described as areas of 
tissue loss, induration, hypo-and hyperpigmentation, and 
abnormal texture, each greater than six square inches.  More 
recently, the September 2005 VA examination revealed scant 
inflammatory acneiform papules and comedones affecting 75 
percent of the face and neck, but did not demonstrate gross 
distortion or asymmetry of any features.  As such, the 
evidence provides no basis for an evaluation in excess of 50 
percent under the revised version of Diagnostic Code 7800.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an evaluation in excess of 
20 percent for cystic acne vulgaris for the prior to August 
30, 2002, and an evaluation in excess of 50 percent for 
cystic acne vulgaris since August 30, 2002.  These claims 
must therefore be denied.  Under the circumstances, the Board 
concludes the current level of disability shown is 
encompassed by the ratings assigned, and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999), 
but concludes that they are not warranted, other than as 
required by the amendment of the rating criteria. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 20 percent for 
cystic acne vugaris, prior to August 30, 2002, is denied.

An initial disability rating in excess of 50 percent for 
cystic acne vugaris, on or after August 30, 2002, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


